 PASSAVANT HEALTH CENTER483Passavant Health CenterandElizabethMajorandDonna Jean Weiss,PetitionersandInternation-al Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Local UnionNo. 538.Cases 6-RD-881 and 6-RD-88210 February 1986RULING ON ADMINISTRATIVEAPPEAL AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS, JOHANSEN, AND BABSONThe International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,Local Union No. 538 (the Union) is the certi-fiedcollective-bargainingrepresentativeof twoseparate units of employees employed at the, Em-ployer's Zelienople, Pennsylvania health care facili-ty.The first of these units consists, inter alia, of li-censed practical nurses and ' nurses aides, and thesecond of service and maintenance employees.In late 1983 the Union and the Employer begannegotiations for a new collective-bargaining agree-ment covering both units to replace their existingcontract .which was due to expire on 31 October ofthat year. Failing to reachagreement,approximate-ly 2 weeks after the existing contract expired, theemployees went on ,strike. The Employer hired re-placements.Union in Case 6-CA-16988, the Regional Directorissued a complaint on 3 February 1984 which al-leged that the Employer had engaged in severalviolations of Section 8(a)(1) and (5) of the Act.Specifically, the complaint alleged that since No-vember ' 1983 the Employer had violated Section8(a)(5) of the Act by refusing to provide the Unionwith certain necessary and relevant information itrequested during the negotiations and the subse-quent strike; and Section 8(a)(1) of the Act by tell-ing employees that they could not return to workfollowing a strike unless they resigned from theUnion, that unless they resigned from the Unionand returned to work by a date certain they wouldhave no jobs, and that if they went on strike itscontract proposal to the Union "would go into thegarbage."Approximately 4 months later, on 1 June 1984,the petitions in Cases 6-RD-881 and 6-RD-882were filed seeking to decertify the Union as collec-tive-bargaining representative of both units. Be-cause of the outstanding complaint in Case 6-CA-16988, on 21 June 1984 the Acting Regional Direc-tor dismissed the petitions subject to reinstatementupon final disposition of the complaint allegations.A three-member panel of the Board denied the Pe-278 NLRB No. 77titioners' requests for review of the Acting Region-alDirector's dismissal on 15 August 1984.1Thereafter, on 15 March 1985, the Union and theEmployer entered into a non-Board strike settle-ment.agreement. Under the terms of the agreementthe Employer agreed to execute a new collective-bargaining agreement covering both units effectivethe same day, and the Union in turn agreed towithdraw all of its unfair labor practice chargesagainst the Employer.2 The Regional Director sub-sequently approved withdrawal of the charges sub-ject to the execution of,a separate, informal Boardsettlement agreement providing that the Employerwould post a 60-day notice to employees statingthat it would not refuse to supply the Union withnecessary and relevant information, that it wouldbargain with the Union, and that it had executed acollective bargaining agreementwith the Union.This settlement agreement, which also contained anonadmission clause, was executed by the partieson 1 April 1985 and approved by the Regional Di-rector 2 days later.Thereafter, on 5 April 1985, the Regional Direc-tor issued orders denying the Petitioners' pendingmotions to reinstate the decertification petitions.The Regional Director denied the motions on theground that "inasmuch as the parties have now ne-gotiated and,executed a new collective-bargainingagreement effective 15 March 1985, the generalcontract bar rules apply and the petitions [are]barred."The Petitioners subsequently filed timely requestsfor review of the Regional Director's orders,which the Board granted on 8 August 1985.Having fully considered the Regional Director'sorders, the Petitioners' briefs in support of their re-quests for review, and the Union's brief in opposi-tion,we reverse the Regional Director. The Boardheld inCityMarkets,273 NLRB 469 (1984), thatthe original filing date of a petition, rather than thedate -of the request for its reinstatement, will con-1Chairman Dotson,dissenting,would have granted review and rein-stated the petitions and held themin abeyancepending final disposition ofthe unfair labor practice allegations.2 Pursuant to charges filed by the Union in Cases 6-CA-17480 and 6-CA-17590, by the date of the settlement the original complaint in Case6-CA-16988 had been amended to allege various additional violations bythe Employer of Sec 8(a)(1) and (5) of the Act. The amendments allegedthat the Employer had violated Sec. 8(a)(5) of the Act since mid-June1985 by refusing to provide the Union with certain additional necessaryand relevant information during the strike; and Sec. 8(aXl) of the Act bytelling employees in November 1983 that it did not need a union andwould not have the Union return, by telling employees in April 1984 thatitdecided not to recall union stewards and officers, and by telling em-ployees in late May 1984 that It had instructed its supervisors to preparefalse documents to support its position in connection with the investiga-tion of an unfair labor practice charge. Under the terms of the settlement,the Union agreed to withdraw all of these charges as well as its chargesin Case 6-CA-16988. 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDtrol for purposes of applying the Board's contract-bar rules where the petition was dismissed subjectto reinstatement after blocking charges have beenresolved.Here, the petitions were originally filedon 1 June 1984, after the parties' existing contracthad expired on 31 October 1983, and well beforethe new contract was executed on 15 March 1985.Thus, contrary to the Regional Director's finding,there is clearly no contract bar to reinstating thepetitions.Accordingly, insofar as all complaint alle-gations have been withdrawn, and the terms of thesettlement agreement satisfied, 3we find that thepetitions should be reinstated.ORDERThe NationalLaborRelations Board orders thatthe petitions in Cases 6-RD-881 and 6-RD-882 bereinstated and directs the Regional Director toresume processing them in accordance with Sec-tion 11730.8 of the Board'sCasehandling Manual,and to notify the parties that such action has beentaken.MEMBER JOHANSEN,dissenting.Contrary to my colleagues, I would not orderthe decertification petitions reinstated.Althoughthe Union requested withdrawal of all unfair laborpractice charges,which the Board approved aspart of an informal Board settlement, it is clear thatthe Union did so only on the assumption that theEmployer would be required to recognize and bar-gain with it. Thus, both the non-Board strike settle-ment the parties executed and the subsequent infor-mal Board settlement provided that the Employerwould bargain and execute a new collective-bar-gaining agreementwith the Union. To now rein-state the decertification petitionswould for allpractical purposes deprive the Union of what it set-tled for.'Further, itwould clearly discourageunions fromagreeingto any such settlements in thefuture.Accordingly, I dissent.'CfCityMarkets,supra.Althoughthe instant case,unlikeCityMar-kets,involvesa settlement agreement,we find that factdoes not require adifferent result here because thesettlement agreementdoes notconstitutean admissionby the Employerthat it committed any unfair labor prac-tices.See, e.g.,Carisen Porsche Audi,266 NLRB 141, 151 fn 19 (1983).'At the very least, therefore,the Union should have the option ofhaving the informal Board settlement set aside in which case the unfairlabor practice complaint would be reinstated and the petitions would be"blocked" for thatreason.